Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 23 is objected to because of the following informalities:  The claim ends with “,.”; please provide the correct ending to the claim.  Appropriate correction is required. Claim 24 is objected to based upon its dependency to claim 23.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurita U.S. Patent 5,289,116.

With regards to claim 20. Kurita teaches a method comprising: 
determining, via a first pulse generation circuit (as shown in Kurita figure 1, item 112) and a second pulse generation circuit (113), whether a first pulse is to be generated synchronously or asynchronously with respect to a second pulse (see Kurita col 6, lines 20 thru 42 and col 8, lines 1 thru 10; 112 and 113 may be synchronous or asynchronous); and 
generating the first pulse and the second pulse, via the first pulse generation circuit and the second pulse generation circuit respectively, synchronously or asynchronously according to the determination (see Kurita col 6, lines 20 thru 42 and col 8, lines 1 thru 10; 112 and 113 may be synchronous or asynchronous).

    PNG
    media_image1.png
    760
    514
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 21 thru 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 21. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “determining when to generate the first pulse and the second pulse synchronously based a state of a synchronization register of a synchronization management circuit”. Claims 29 thru 36 are objected to based upon their dependency to claim 21.

With regards to claim 22. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “triggering a change of a state of a synchronization management circuit; reading a state of the synchronization management circuit; and waiting to begin generating the first pulse and the second pulse synchronously based on the state of the synchronization management circuit, wherein the state of the synchronization management circuit indicates both the first pulse generation circuit and the second pulse generation circuit are ready to begin synchronous operation”. Claims 23 thru 28 are objected to based upon their dependency to claim 22.

With regards to claim 37. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “determining, via a third pulse generation circuit, whether a third pulse is to be generated synchronously or asynchronously with respect to either or both the first pulse and the second pulse; and generating the third pulse, via the third pulse generation circuit, synchronously or asynchronously according to the determination”. Claims 38 thru 39 are objected to based upon their dependency to claim 37.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ofek U.S. Pub 2019/0049495 – Optimizing Quantum systems
Rigetti U.S. Pub 2016/0267032 – Optimizing Quantum systems
Deurloo U.S. Patent 10,063,228 – Optimizing Quantum systems
Kawaguchi U.S. Patent 5,694,371 – Circuit with dual clock generators

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057. The examiner can normally be reached M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS R BAHR/Examiner, Art Unit 2844